 LACONIA SHOE COMPANY, INC.573Laconia Shoe Company, Inc.andChauffeurs, Team-sters and HelpersLocal Union No. 633, a/w Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof Americastituted for the Administrative Law Judge's noticemarked "Appendix A."APPENDIX AUnited Shoeworkers of America,AFL-CIO, CLCandChauffeurs,Teamsters and Helpers Local UnionNo. 633,a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Cases 1-CA-9521, 1-CA-9793, and1-CB-2471December13, 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSJENKINS ANDKENNEDYOn July 26, 1974, Administrative Law Judge MelvinJ.Welles issued the attached Decision in this proceed-ing. Thereafter, the Respondents filed exceptions andsupporting briefs, and the General Counsel filed cross-exceptions and a brief in support thereof and in re-sponse to Respondents' exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe Respondents, Laconia Shoe Company, Inc., La-conia, New Hampshire, its officers, agents, successors,and assigns, and United Shoeworkers of America,AFL-CIO, CLC, its officers, agents, and representa-tives, shall take the action set forth in the said recom-mended Order, except that the attached notice is sub-iSince the General Counsel did in fact prove, as the Administrative LawJudge found, that the Shoeworkers did not represent a majority of theconcerned employees at the time the Employer granted recognition, we finditunnecessary to pass on his statement in fn 11 of his Decision that theGeneral Counsel had no burden to prove such lack of majority in this case2Chairman Miller and Member Kennedy find this case to be distinguisha-ble fromGary-Hobart Water Corporation,210,NLRB 742 (1974), in whichthey dissented The strike in the instant case was in protest of RespondentCompany's unfair labor practices whereas the strike inGary-HobartwaseconomicNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTencourage membership in UnitedShoeworkers of America,AFL-CIO, CLC, or anyother labor organization,by recognizing such la-bor organization as the exclusive representative ofour shipping and receiving department employeesat a time when such labor organization has notbeen designated by a majority of such employees.WE WILL NOTgive effect to our agreement ofDecember19, 1973,with United Shoeworkers ofAmerica,AFL-CIO, CLC, whichextends recog-nition to the aforesaid labor organization for theshipping and receiving department employees, un-less said labor organization has been duly certifiedby theNational Labor Relations Board as the ex-clusive representative of such employees.WE WILL NOTinterfere with,restrain, or coerceour employees in the exercise of rights guaranteedin Section 7 of the Act by discriminating againstthem for engaging in protected concerted activi-ties.WE WILLoffer Dana Colby immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent posi-tion,without prejudice to his seniority or otherrights and privileges,and make him whole for anyloss of earnings suffered by reason of his unlawfuldischarge.WE WILLjointly and severallywith UnitedShoeworkersofAmerica,AFL-CIO, CLC,make whole the shipping and receiving em-ployees for dues and initiation fees paid to theabove-named labor organization.LACONIASHOECOMPANY, INC.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Laconia, New Hampshire, on May 23, 1974,based on charges filed on January 4 and April 30, 1974, anda complaint and amended complaint issued February 14 andMay 14, 1974, respectively, alleging violations of Section8(a)(1), (2), and (3) of the Act by Respondent Company, andSection 8(b)(1)(A) of the Act by Respondent Union.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed by the215 NLRB No. 106 574DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany, the Union, and the General Counsel, I make thefollowing:FINDINGS OF FACTITHE BUSINESSOF THE COMPANY AND THE LABOR ORGANIZATIONSINVOLVEDLaconia Shoe Company, Inc., the Company Respondentherein,is a New Hampshire corporation,with its principaloffice and place of business at Laconia,New Hampshire,where it is engaged in the manufacture,sale and distributionof men's shoes and related products.It annually both receivesand ships goods valued in excessof $50,000 from and topoints outside the Stateof NewHampshire,and as it admits,is an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act UnitedShoeworkers ofAmerica,AFL-CIO, CLC, hereincalled the Shoeworkers ortheUnion,the Respondent Union herein,and TeamstersLocal UnionNo. 633,the Charging Party, herein called theTeamsters,are both labor organizations within the meaningof Section2(5) of the Act11THE UNFAIR LABOR PRACTICESA. The IssuesThe basic issue is whether the Company violated Section8(a)(2) and the Shoeworkers 8(b)(1)(A) of the Act by signingan agreement, on December 19, 1973, which incorporated agroup of shipping and receiving employees into a unit ofproduction and maintenance employees already representedby the Shoeworkers. Resolution of that question turns largelyon whether the shipping and receiving employees constitutedan "accretion" to the existing unit, or, if it did not, whetherthe General Counsel proved that the Shoeworkers did notrepresent a majority of those employees. The second issue,which depends in part on the outcome of the first issue, iswhether the Company violated Section 8(a)(3) and (1) of theAct by refusing to reinstate striking employee Dana Colby,at a time when he was covered by the no-strike clause of theCompany's contract with the ShoeworkersB.The FactsThe Shoeworkers has represented the Company's produc-tion and maintenance employees for about 20 years, based onthe Company's having extended voluntary recognition to theUnion. At that time, there were substantially fewer em-ployees altogether than at the time of the events in this case,and there was only one part-time shipping and receivingclerk By November 1972, the shipping and receiving depart-ment had two employees and a supervisor. Between then andDecember 1973, the number of employees performing ship-ping and receiving functions increased to about 10 to 12following the Company's relocation in a new plant. The totalemployee complement, by December 1973, was about 300.In lateNovember 1973, shipping and receiving employeeDana Colby, later transferred into production, told the presi-dent of the Shoeworkers Local, a Mrs. Reinholz, that theshipping and receiving employees were interested in becom-ing members of the Shoeworkers, and having the Shoework-ers represent them. Vice President John Giderian of the Sho-eworkers International, shortly thereafter, at a regulargrievance meeting, asked Eugene Brindis, the company chair-man of the board and its operating head, to include the ship-ping and receiving employees in its contract. Brindis toldGiderian that this was not the proper subject of a grievancemeeting. Giderian repeated his request to Brindis a few dayslater, requesting a specific amendment to the contract. Brin-dis did not agree, telling Giderian, according to Brindis' tes-timony, "no, before we get to that point, we have got to layout work rules, work loads. There is a lot of work that hasto go into this. So we postponed it for a future time."On December 18, Antonio Chloros, Jr., a Teamster busi-ness agent, met with Brindis, and requested that the Com-pany recognize the Teamsters for the shipping and receivingemployees i Prior thereto, but after Colby spoke with Mrs.Reinholz about the Shoeworkers representing them, somenine of the shipping and receiving employees had signedTeamster authorization cards 2The next day, December 19, Bnndis called Giderian, tell-ing him he now agreed to the amendment to the contract toinclude the shipping and receiving department in the unit.Brindis sent the signed amendment over to Giderian by car,because "it was important to get it signed," and Gideriansigned it the same day. Brindis further testified that afterspeaking with Chloros on December 18, he called his attor-ney, and that in his phone call to Giderian the next day, heinformed Gidenan that he "was withdrawing my question-ing, and I agreed that he represented them."'On December 26, 1973, Giderian had another meetingwith the shipping and receiving employees, and on December27, the Teamsters filed a representation petition with theNLRB, Case 1-RC-13085, seekinga unitof shippers, receiv-ers, and truckdrivers, excluding all others.On April 16, 1974, a meeting was held with eight em-ployees present, seven of them from shipping and receiving,and the eighth, Dana Colby, at this point in production. Atthismeeting, the employees present discussed "the unfairlabor practices committed by the Company in the past, thecontinuation of these unfair labor practices, the instituting ofnew unfair labor practices by both the Shoeworkers and theCompany," and "the delays in the original hearing date " Itwas "unanimously agreed at the conclusion of the meetingthat we should conduct an unfair labor practice strike."4iThere is a slight conflict between Brindis and Chloros concerning thisDecember 18 meeting I have no doubt but that Chloros did request recogni-tion for the shipping and receiving employees, although, for reasons that willlater appear, it would not matter whether or not he did, in terms of decidingthis case2At the time Colby spoke with Mrs Reinholz, between 7 and 10 of thesesame employees had signed a "petition," apparently for the purpose of beingincluded in the production and maintenance unit This petition was neverpresented to any Shoeworker or Company representative, and was torn upwhen the employees, feeling they were getting nowhere with the Shoework-ers, sought out the Teamsters'Giderian's testimony that he received a call from Brindis before Decem-ber 19 recognizing the Shoeworkers "claim of recognition" for the shippingand receiving employees was obviously mistaken Brindis not only did nottestify to such a call, he specifically testified that he did not agree to theshipping and receiving department being represented by the ShoeworkersuntilDecember 19, after the December 18 conversation between him andChloros, and stated on the stand that his agreeing to execute the amendmentwas "hurried along a little bit" by the meeting with Chloros This latter alsosupports Chloros' version of his meeting with Brindis LACONIA SHOE COMPANY, INC.The next day these eight employees went out on strike, andpicketed with signs reading "Laconia Shoe Company Unfairto Labor, Teamsters Union on Strike." The strike lasted untilApril 26. At that time, all the strikers were reinstated exceptDana Colby.' As to Colby, the Company's position is thathe had been in the production unit for some months prior tothe strike, and therefore he was in violation of the no-strikeclause in the contract with the Shoeworkers covering theproduction workers.'C. Discussion1.The alleged 8(a)(2) and 8(b)(1)(A) violationsThe General Counsel bases his claim of a violation on twogrounds, first, that the Shoeworkers did not represent amajority of the shipping and receiving employees when, onDecember 19, the amendment including them in the produc-tion and maintenance unit was signed,and second,that theTeamsters having requested recognition for these employeeson December 18, with 9 signed authorization cards from the10 to 12 employees in the group, the Company's recognitionof the Shoemakers for them the next day violatedMidwestPiping. (Midwest Piping and Supply Co.,63 NLRB 1060.)The Company and the Shoeworkers contend that the groupin question (the shipping and receiving employees) con-stituted an "accretion" to the production and maintenanceunit represented by the Shoeworkers, and accordingly, werelawfully merged into that unit without regard to whether theShoeworkers represented them (in the sense of having amajority among them) or whether another union was seekingto represent them and had requested the Company to grantrecognition.Theyalso contend,assuming no accretion isfound, that the General Counsel has not established that theShoeworkers did not represent a majority of those employees,that in fact the Shoeworkers request for recognition, ad-vanced in late November, was supported by the oral authori-zation of a majority of them.The Shoeworkers further contends that the shipping andreceiving employees were never specifically excluded fromthe production unit, that the Shoeworkers did not realizeuntilNovember 1973 that they had not been, or that theCompany did not consider them to be part of the unit. TheShoeworkers points to the fact that the shipping and receivingemployees themselves initiated the Shoeworkers attempts togain recognition of their department, and, even though theseemployees subsequently "become involved with a rivalunion," they were clearly "more interested in gaining repre-sentation than in gaining representation by any particularunion," so that a "decision in favor of accretion necessarilyresulting in representation by the Shoeworkers, aside fromother motivating features, would not be contrary to the inter-ests or desires of the shippers and receivers involved." Alter-natively, the Shoeworkers contends that the only appropriateunit is anoverallone, including the shipping and receivingThe above is based on Chloros' uncontradicted testimony.'Apparently two part-time employees did not go back at that time. Thereis no allegation concerning them.6Without regard, of course, to the validity of the December 19 extensionof recognition to the Shoeworkers for the shipping and receiving depart-ment.575employees, so that even assuming no accretion is found, theTeamsters request for recognition (if made) and its majoritysupport (if it existed) are "irrelevant in terms of the pendingunfair practice charges." Further, the Union claims, "if theTeamsters were ineligible in terms of an overall unit, and theseparate unit was inappropriate," the "logical inference isthat the shipping and receiving employees would still havefavored representation by the Shoeworkers in the overallunit."All parties agree that the first question to be answered iswhether the shipping and receiving employees constituted an"accretion," under Board doctrine, to the existing productionand maintenance unit. If they did, then the extension ofrecognition to the Shoeworkers for them was lawful whetheror not the Shoeworkers enjoyed majority support amongthose employees, and whether or not the Teamsters repre-sented a majority of them or sought recognition for them.Both the Company and the Shoeworkers recognize that, asthe Shoeworkers states in its brief, "the Board has applied theaccretion doctrine on a restrictive rather than expansive ba-sis."As noted above, when the Shoeworkers was first recog-nized by the Company in 1954, there was only one employeeperforming, on a part-time basis, shipping and receiving func-tions. Some time thereafter (the exact time is not clear in therecord, but must have been substantially before 1972) a sepa-rate shipping and receiving department, with a supervisor(Haggerty) and two rank and file employees, emerged. Thisstate of affairs continued until about November 1972, whenthe Company relocated its plant, and the number of em-ployees in the shipping and receiving department shortlywent up to between 10 and 12. In the new plant, the shippingroom is located on the first floor, in a separate room, con-nected by an open fire door with the packing department, alsoon the first floor. The various production departments arelocated on the second, third, and Fourth floors, with the flowof work beginning with the cutting of soles on the fourthfloor, progressing to the molding department, also on thefourth floor, to the cutting and stitching operations on thethird floor, the "lasting,making,and finishing" rooms on thesecond floor, and finally to the packing room on the firstfloor. The last step is the conveyance to the shipping room.As thename"shipping and receiving"suggests,the em-ployees in that department also receive materials coming intothe plant.' From time to time, employees from other depart-ments come into the shipping area to assist loading or unload-ing trucks, and to pick up incoming materials for their de-partments. In addition, the shipping and receiving employeeson occasion go to other parts of the plant in the performanceof their duties.The record shows that the Company has as a regular prac-tice applied to the shipping and receiving employees termsand conditions of employment negotiated with the Shoework-ers in the successive contracts from 1954 to the present,except that the pension program has never been applicable tothe shipping and receiving department employees, and theyhave not been required to be members or pay dues to theShoeworkers, or, of course, been subject to the check-off.'A few employees in other departments also "receive" certain goods intheir departments on other floors. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndeed, one employee, Tony Burroughs, was removed fromthe check-off when he transferred from a production depart-ment to shipping and receiving.The single most crucial factor in any "accretion case" un-der settled Board law' is whether the group sought to beaccreted has been in existence at the time of recognition orcertification, yet not covered in an ensuing contract, or, hav-ing come into existence, has not been part of the larger unitto which their accretion is sought or granted Although in1954 there was only one employee performing the function ofshipping and receiving, and he only on a part-time basis, forthe bulk of the 20-year period thereafter, there has been aseparate shipping and receiving department, with separatesupervision, and at least two employees. Since the expansionto some 10 to 12 employees following the plant relocation inNovember 1972, the department has been located in a sepa-rate room, adjacent to the packing department, which is theonly other department on the first floor.' In all these re-spects, the situation here is, as the General Counsel asserts,"almost squarely on all fours" with the facts ofSterilon,suprawhere the Board refused to find shipping and receivingemployees to be an "accretion" to an existing production andmaintenance unit. The Board's conclusion inSterilonthat no"accretion" could be found was made despite the fact that theshipping and receiving employees there "would normally"have been included "in a common unit with the productionand maintenance employees."The facts adduced by the Company and the Shoeworkersdo indeed demonstrate that Laconia Shoe Company's ship-ping and receiving employees would "normally" be includedin the production and maintenance unit, and that it is un-likely that the Board would have set them up as a separateunit, even if some union sought them as such, at a time whenanother union was seeking an overall unit But a finding of"accretion" does not necessarily follow even from a conclu-sion that the employees involved could not constitute a sepa-rate "residual" unit, let alone the fact that they would nothave constituted a separate unit in the first instance. Whena group has in fact been excluded for a significant period oftime from an existing production and maintenance unit, theBoard will not permit their accretion without an election ora showing of majority among them even if no other unioncould attain representative status for themThe Company and the Union seek to distinguish this casefromSterilon,and other similar cases, by claiming that therewas no conscious exclusion of the shipping and receivingemployees here, that, indeed, International Vice PresidentGiderian expressed surprise when in late November 1973 hewas informed that these employees wanted to be representedby the Shoeworkers, that they had not been included in theunit all along. In view of the express testimony of Brindis thatthe Shoeworkers wasnotrecognized as bargaining agent forthe shipping receiving employees prior to December 19, 1973,a belief by Giderian to the contrary is of no significance.10BThe "lead" case in this respect isSterilon Corporation,147 NLRB 219(1964)%9 Packing employees are considered "production," and in the productionand maintenance unit10Nor is the fact, as Giderian testified, that the Shoeworkers Union hasa policy of including shippers and receivers in production and maintenanceIndeed, I find it difficult to believe that the Shoeworkers asan entity, as distinguished from Vice President Giderian as anindividual, could not have been aware over the years of thefact that the shipping and receiving department was not in theunit, in view of the undisputed fact that none of them wasrequired to join the Shoeworkers pursuant to the unionsecurity clause, that they were not covered by the pensionprogram, and, perhaps even more significantly, that whenemployee Burroughs was transferred from production to theshipping and receiving department, he was immediatelytaken off the "check-off." I conclude, accordingly, that theshipping and receiving employees did not, under the principleofSterilon,constitute an accretion to the existing productionand maintenance unit.Having concluded that the shipping and receiving em-ployees could not be accreted to the Shoeworkers recognizedand contractual unit, the Company could lawfully haverecognized the Shoeworkers for these employees only if theychose to be represented by the Shoeworkers. This is sowhether or not these employees could constitute a separateappropriate unit. Thus, the Company violated Section 8(a)(2)and the Union 8(b)(I)(A) if in fact the Shoeworkers was notauthorized by a majority of those employees to representthem. Whatever the case may be at the time the Shoeworkersrequested the Company to add the shipping and receivingemployees to the contractualunit,in late November, byDecember 19, when they were added by the amendmentsigned by the Company and the Union, the Shoeworkersplainly did not represent them. For, several days before therecognition was accorded, a clear majority of the employeesinvolved signed Teamster cards, clearlyvitiatingany priordesire for Shoeworker representation that may have beenexpressed. See, e.g.,Allied Supermarkets, Inc.-Allied DiscountFoods Division,169 NLRB 927 (1968);Intalco AluminumCorporation,169 NLRB 1034 (1968). Indeed, although itdoes not really matter" Chloros' request for recognition onDecember 18 plainly alerted the Company to the fact thatthere was at least a reason for questioning whether theShoeworkers represented these employees at that time.I am inclined to agree that when Gidenan first asked Brin-dis to add the shipping and receiving employees to the unit,there was a sufficient showing that the employees wanted tobe added to have allowed the Company lawfully to recognizethe Shoeworkers. But by the time such recognition wasgranted, that was no longer the case as has been shown.The Union asserts, with convincing logic, that if the Shoe-workers could not in any event constitute a separate appro-priate unit, even assuming they were not "accretable," theemployees would probably have wanted representation by theShoeworkers in the larger unit, as they seemingly did in lateNovember, rather than no representation at all But "proba-bly" is not a substitute for a showing of majority at the rightunits, and does so in other plants, or the fact that the recognition clause inthe Company-Shoeworkers contract does not specifically exclude themi 1Because "scienter" is unnecessary to aBernhard-Altmann(366 U S713) violation As I read the cases, when a company adds an existing groupof employees to a unit and the group is not an "accretion," it is not eventhe General Counsel's burden to show lack of majority, it is the Companyand Union's to show majority As the General Counsel has shown that theShoeworkers did not, on December 19, represent a majority of the shippingand receiving employees, the more stringent test ofBernhard-Altmannhasin any event been met LACONIA SHOE COMPANY, INC.577time, and clearly cannot negate the showing that these em-ployees wanted the Teamsters Union, even if,arguendo,theycould not have the Teamsters. In view of their separate super-vision, different duties, and separate location in the plant, itis likely, in my view, that the Board would conclude that theshipping and receiving employees could constitute a separateappropriate "residual" unit at the time Cf.Weber Aircraft,Division of Walter Kidde & Company,191 NLRB 10 (1971);Hotel Employers Association of San Francisco,159 NLRB 143(1966). But even if the Shoeworkers speculation that theywould vote for inclusion, given that choice against no repre-sentation at all, is correct, the law is clear that the choice mustin fact be given, and when, as here, the signing of Teamsterscards by a majority of the shipping and receiving employeeseffectively negates any oral authorization earlier given to theShoeworkers, and even any written signatures on the petitionwhich was torn up and never shown to the Company or theUnion, the General Counsel has demonstrated that whenrecognition was accorded the Shoeworkers on December 19,that union did not represent the shipping and receiving em-ployees.As no bargaining order in -favor of the Teamsters is heresought,it isnot necessary for me to determine whether theseemployees could in fact constitute a separate unit. And sincethere is no need to find any other ground to support theviolation of Section 8(a)(2) and 8(b)(1)(A) than the conclu-sion that the shipping and receiving employees were not anaccretion coupled with the fact that the Shoeworkers did notrepresent a majority of them,I seeno need to consider theGeneral Counsel's theory thatMidwest Piping isapplicable tothe instant case 12 For this same reason, it is not even neces-sary to find that Chloros actually made a proper request forrecognition on December 18, in terms of finding a violationof the Actin theCompany'srecognitionthe Shoeworkers thenext day. My finding that such a request was made merelypoints up the fact that node factorecognition of theShoeworkers was accorded before them, and that theShoeworkers did not represent a majority of the shippingand receiving employees at that time.13For all these reasons, I conclude that the recognition ac-corded the Shoeworkers on December 19 for the shipping andreceiving employees was unlawful, and that RespondentCompany thereby violated Section 8(a)(2) and RespondentUnion 8(b)(1)(A) of the Act.2.The alleged 8(a)(3) violationunfair labor practice strike Because the Company reinstatedthe seven shipping and receiving employees who struck, thereisno issue with 'respect to them But Dana Colby somemonths prior to the strike, but after the unfair labor practiceswhich caused it, was transferred to a job in the productionand maintenance unit, he was no longer a shipping and re-ceiving department employee at the time of the strike TheCompany contends that the no-strike provision of their con-tract with the Shoeworkers applied to Dana Colby, and madehis participation in the April 16 strike unprotected. The Gen-eral Counsel counters by claiming (1) that the no-strike provi-sion of the contract should not be read as barring a "sympa-thy strike," (2) that the strike being an unfair labor practicestrike precluded invocation by the Company of the no-strikeclause, and (3) that, in any event, the Company condonedColby's conduct, should it be found to be otherwise un-protected.In support of the first proposition, the General CounselreliesuponGary-Hobart Water Corporation,210 NLRB 742(1974),where a Board majority, construing the no-strikeprovision in that case, concluded that it did not apply tosympathy strikers.15 Some of the facts relied upon by theBoard for its conclusion inGary-Hobart arenot present in theinstant case. Thus, there the no-strike clause was part of thegrievance provision of the contract (although there was alsoa "catch-all" provision with the Union agreeing that thereshould be no strikes and that disputes be taken up under thegrievance and arbitration procedures); and in the instant case,the no-strike provision is separate from the grievance andarbitration provisions of the contract. InGary-Hobarttheemployer attempted, without success, to broaden the no-strike clause so as to cover sympathy strikes; there is no suchevidence here. 'IAs inGary-Hobar4there is here no express waiver in thecontract of the protection normally afforded to a sympathystriker. It is difficult to determine whether the differencesnoted between the clause, and its bargaining history, in thiscase, and that inGary-Hobart,suffice to make the clause inthe instant case, even though not specifying "sympathy"strikes, applicable to such strikes. That determination de-pends on how much weight the three members of Boardmajority inGary-Hobartwas giving to the placement of theno-strike clause in the contract, as well as to the bargaininghistory.If forced to express a view, I would reason that the princi-pal thrust of the Board's view was the failure of the no-strikeThe 8(a)(3) allegation with respect to Dana Colby presentsan interesting problem. There is no question but that thestrike of April 16 was caused at least in part by the unlawfulextension of recognition to the Shoeworkers for the shippingand receiving room employees," and was, accordingly, an12ForMidwest Pipingto apply, it would be necessary to find that theseemployees could constitute a separate appropriate unit, or else no realquestion concerning representation would have been raised by the Team-sters request for recognitionWilliam Penn Broadcasting Company,93NLRB 1104 (1951)13 It also strongly suggests that Brindis' recognition of the ShoeworkersIday later was motivated more by a desire to keep the Teamsters out thanby any sudden realization that these employees ought to be included in theproduction and maintenance unit Brindis' own testimony,as noted above,confirms this14Although the Company does not, of course, concede that the extensionof recognition was unlawful, I do not believe Respondent contests that it wasone of the causes of the strike, and in any event the evidence clearly showsthat it was Respondent does contend that the extension of recognition wasnot the "sole" cause of the strike, but that does not prevent the "unfair laborpractice strike" conclusion15The strike inGary-Hobartwas economic in nature16There is a clause in the contract here permitting employees to refrainfrom working on shoes coming from any place "where a strike or a lockoutor a labor controversy exists " This is argued by the General Counsel asevidence that the no-strike clause does not preclude all strikes I do notbelieve, on the facts of this case, that either party even thought of "sympathystrikes"with respect to one segment of the Company's employees support-ing another,for it is evident,as witness the Company and Union's argumentsrespecting the 8(a)(2) aspect of this case, that neither party was thinking interms of an unrepresented group, or group represented by another union,during their contractual relationship 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovision specifically to cover sympathy strikes, and that theother factors happened to exist,and made it crystal clear tothe majority that sympathy strikes were hot intended to becovered,but were not essential to the majority's determina-tionViewed in that light,the no-strike clause here would notpreclude, or make unprotected,a sympathy strike, and Colbywould be protected."I do not believe it is necessary, how-ever,to resolve that question here, for, as I have noted, Colbywas more than merely sympathizing with economic strikers,he was joining an unfair labor practice strike. Furthermore,although the unfair labor practices which caused the strike nolonger directly involved Colby,in view of his transfer to theproduction unit,he was at least directly affected by it whenitoccurred.Itwould seem that even if the no-strike clausewere construed,because of the differences between this caseandGary-Hobart,as including sympathy strikes, the fact thatColbywas "sympathizing"with unfair labor practices strik-ers, and the further fact that he had been directly affected bythe unfair labor practices,require the conclusion that he didnot lose his protection.Stated otherwise,I believe that for acombination of the reasons set forth inGary-HobartandMastro Plasticsd8a sympathetic unfair labor practice strikewould not be deemed unprotected short of an explicitlystated,clear,and unequivocal waiver.Just as a broad no-strike clause does not suffice to waive employees'rights toengage in unfair labor practice strikes against"serious" un-fair labor practices,Arlan's DepartmentStore ofMichigan,Inc.,133 NLRB 802 (1961),the same broad no-strike clauseshould not constitute a waiver against"sympathetic unfairlabor practice strikes."Assuming,arguendo,that the unfair labor practices herewere not serious enough to permit a strike by the affectedemployees had they been covered by a broad no-strike clause,and assuming further that the no-strike clause was broadenough to cover employees striking in sympathy with eco-nomic strikers,the coalescence of "sympathy"and "unfairlabor practice,"in my view,is enough to distinguish this caseboth from the majority's position inArlan's,and the minori-ty's position inGary-Hobart.The Board'sArlan'sdoctrine,which continues to represent the Board's view (Member Fan-ning, who dissented inArlan'scontinuesto dissent now,DowChemicalCompany,212NLRB333 (1974),isperhaps, bypanty of reasoning,the best support for my analysis. Thus,the same no-strike clause that would not have been sufficientto ban strikes against serious unfair labor practices wasdeemed sufficient to make unprotected strikes against rela-tively minor unfair labor practices.The clause inArlan'swasthe same as the clause inMastro,both strikes were unfairlabor practice strikes, but the Board was willing to read intothat no-strike clause a prohibition even of unfair labor prac-tice strikes when the unfair labor practices were not "seri-ous," somethingit refuses to do when they are serious To me,this is ample warrant for refusing to read into a broad no-11 I cannot agreewith the Company'sargumentthat Colby was un-protectedbecause he alone of the productionemployeesengaged in thestrikeHis making common cause with the shipping and receiving em-ployees sufficestomake his conduct"concerted" CfNL R B v PeterCailler KohlerSwissChocolates Company, Inc.,130 F 2d 503, 505-506(C A 2),Kellogg Company v NL R B, 457F 2d 519, 522, (C A 6, 1972)18Mastro Plastics Corp, and French-American Reeds Mfg Co, inc vNLRB350 U S 270 (1956)strike clause a prohibition against unfair labor practice sym-pathy strikes, evenassuming the same clausecould have readinto it a prohibitionagainsteconomic sympathy strikes. Inshort, if the Board can construethe same clausedifferentlydepending on the quality or quantity of an unfair labor prac-tice, surelyit canconstrue the same clause differently depend-ing on whether a sympathetic striker is supporting an eco-nomic strike or an unfair labor practice strike.As to whether the unfair labor practices were in fact "seri-ous," Iexpect one must look to Colby's situation at the timeof the strike, rather than to the seven shipping and receivingemployees. And perhaps, because Colbywas nolonger di-rectly affected by the unlawful inclusion of the shipping andreceiving employees in the Shoeworkers contract with theCompany, the effect upon him at the time of the strike couldnot be characterizedas serious.But, asI have indicated, I donot believe a no-strike clause can be construed as a waiver ofemployees' rights to engagein a strikein sympathy withunfair labor practice strikers short of a much more explicitwaiver than the dissenters inGary-Hobartthought sufficed(by a no-strikeclause alone)for a sympathetic economicstrike.For thesereasons,I conclude that the Company, inviolation of Section 8(a)(3) and (1) of the Act, unlawfullyrefused to reinstate Dana ColbyThe General Counsel,as analternative theory, claims thatthe Company condoned Colby's violation of the no-strikeprovision (assumingthat provision otherwise to be applica-ble).Althoughit istrue thatBrindis said,when the strikersrequestedreinstatement, that their jobs had been filled, butthat they would be placed on a preferential hiring list, theCompany almost immediately put the seven shipping andreceiving employees back to work,19 but would not takeColby back, Company counsel conceding at the hearing thatColby had no prospects of reemployment because of his viola-tion of the no-strike clause.With the events following oneanother in rapid succession, I do not believe there was anyconscious intent to "condone" Colby's violation of the no-strike clause. I have found, of course, that Colby wasnonetheless protected, for the reasons fully set forth above.But in the event that he was subject to the no-strike clause,Iwould dismiss the complaint in this respect, rejecting theGeneral Counsel's condonation theory.The General Counsel alsosuggeststhat if Colby be foundan economic striker, rather than an unfair labor practicestriker, the question whether a position for him became avail-able, so as to bringLaidlawinto play, should be handled atthe compliance stage I do not see any possibility, regardlessof the validity or lack of it of any of myreasoningabove, ofColby's being deemed a protected economic striker. If no8(a)(2) is found with respect to the Company's December 19recognition of the Shoeworkers for the shipping and receivingemployees, then they too were covered by the no-strike provi-sion, their own strike was unprotected, and Colby'sjoiningthema fortioriwas unprotected, with no need to construe theno-strike clause vis-a-visGary Hobart,orMastro Plastics,orany combination thereof19Although they too were "covered" by the no-strike provision at thetime, it is obvious that the Company wisely did not rely on that, with suchcoverage already the subject of a complaint alleging its illegality LACONIA SHOE COMPANY, INCUpon the basis of the foregoing findings of fact and theentire record, I make the following.CONCLUSIONS OF LAW1.RespondentCompany,by recognizing RespondentUnionas the collective bargaining representative of its ship-ping and receiving department employees,has engaged inunfair labor practices within the meaning of Section 8(a)(2)and (1) of the Act2.Respondent Union,by obtaining recognition as the ex-clusive bargaining representativeof theCompany's shippingand receiving department employees,has engaged in unfairlabor practices within the meaning of Section8(b)(1)(A) ofthe Act.3.RespondentCompany,by discriminatorily refusing toreinstate DanaColby,has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the ActTHE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act Having found that Re-spondentCompany unlawfully recognizedRespondentUnion as the bargaining representative of the Company'sshipping and receiving department employees, I shall recom-mend that Respondent Company withdraw and withhold allrecognition from Respondent Union as the collective-bar-gainingrepresentative of such employees and cease givingeffect to the December 19, 1973, agreement with respect tothem, or to any extension, renewal, modification thereto, orto any superseding agreement, unless and until RespondentUnion is certified by the Board as such representative.I shall also recommend that Respondents, jointly and sev-erally, reimburse all shipping and receiving department em-ployees, present and former, for dues and initiation fees un-lawfully exacted from them as a result of the aforesaidunlawful recognition, with interest, as provided inIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962). SeeN.L.R.B. v.Getlan IronWorks, Inc.,377 F.2d 894 (C.A. 2, 1967).Having found that Respondent Company discriminatorilyrefused to reinstate employee Dana Colby, I shall recommendthat it reinstate him, with backpay as provided inF. W.Woolworth Company,90 NLRB 289 (1950);Isis Plumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:20 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeORDER20579A. Respondent Laconia Shoe Company, Inc., Laconia,New Hampshire, its officers, agents, successors, and assigns,shall:ICease and desist from:(a)Encouraging membership in United Shoeworkers ofAmerica, AFL-CIO, CLC, or in any other labor organizationof its employees by recognizing such labor organization as theexclusive representative of its shipping and receiving depart-ment employees at a time when such labor organization hasnot been designated by a majority of those employees.(b)Giving effect to its agreement of December 19, 1973,extending recognition to the aforesaid labor organization forthe shipping and receiving department employees unless anduntil said labor organization has been duly certified by theNational Labor Relations Board as the exclusive representa-tive of such employees.(c) Interfering with, restraining, and coercing employees inthe exercise of rights guaranteed in Section 7 of the Act, anddiscriminating in regard to hire, tenure, and other conditionsof employment in order to discourage union membership byrefusing to reinstate employees because they engaged in pro-tected concerted activities.2.Take the following affirmative action necessary to effec-tuate the policies of the Act.(a)Withhold and withdraw all recognition from Respond-ent Union as the exclusive representative of its shipping andreceiving department employees unless and until the saidlabor organization has been duly certified by the NationalLabor Relations Board as the exclusive representative of suchemployees.(b) Jointly and severally with Respondent Union, reim-burse the shipping and receiving employees for any initiationfees, dues, or other moneys unlawfully exacted from them, inthe manner set forth in the remedy.(c) Offer Dana Colby immediate and full reinstatement tohis former position, or if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights or privileges, and make him wholeas provided in the Remedy.(d) Present and upon request make available to the Boardor its agents, for examining or copying, all payroll records,social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze theamount of backpay due under the terms of this Order.(e) Post at its place of business in Laconia, New Hamp-shire,copies of the attached notice marked "AppendixA."21Copies of said notice, on forms provided by the Re-gional Director for Region 1, after being duly signed by Re-spondent's representative, shall be posted immediately uponreceipt thereof, and be maintained by it for 60 consecutiveitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes21 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the works in the noticereading"Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board " 580DECISIONSOF NATIONALLABOR RELATIONS BOARDdays thereafter, in a conspicuous place, including all placeswhere notices to employees are posted. Reasonable steps shallbe taken by the Respondent Company to insure that saidnotices are not altered, defaced, or covered by any othermaterial(f)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have been takento comply herewith.B.RespondentUnitedShoeworkersofAmerica,AFL-CIO, CLC, its officers, representatives, and agents,shall-1.Cease and desist from:(a) Accepting exclusive recognition as the representative ofthe shipping and receiving department employees of the Re-spondent Company, at a time when it was not designated asthe exclusive representative by a majority of such employees.(b)Giving effect toits agreementof December 19, 1973,with Respondent Employer, which extends recognition to itfor the shipping and receiving department employees,unlessand until ithas been duly certified by the National LaborRelations Board as the exclusive representative of such em-ployees.(c) In any like or related manner restraining or coercingemployees of Respondent Employer in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary to effec-tuate the policies of the Act(a) Jointly and severally with Respondent Company, reim-burse said Company's shipping and receiving employees forany initiation fees, dues, or other moneys unlawfully exactedfrom them, in the manner set forth in the Remedy.(b) Post at itsbusinessoffice copies of the attached noticemarked "Appendix B."22 Copies of said notice, on formsprovided by the Regional Director for Region 1, after beingduly signed by the Union's representative, shall be posted22 See fn21, supraimmediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its members are customarilyposted. Resonable steps shall be taken by Respondent Unionto insure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director, in writing, within 20 daysfrom the date of this Order, what steps have been taken tocomply herewith.APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTaccept exclusive recognition as the rep-resentative of the shipping and receiving department em-ployees of Laconia Shoe Company when we have notbeen designated as the exclusive representative of suchemployees.WE WILL NOTgive effect to our agreement of Decem-ber 19,1973, with Laconia Shoe Company,unless anduntil we have been duly certified by the National LaborRelations Board as the exclusive representative of suchemployeesWE WILLjointly and severally with Laconia ShoeCompany make whole the shipping and receiving em-ployees for dues and initiation fees paid by them to us.WE WILL NOTin any like or related manner restrain orcoerce employees of the above-named Company in theexerciseof therights guaranteed in Section7 of the Act.UNITED SHOEWORKERS OF AMERICA,AFL-CIO, CLC